DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (KR 10-2017-0116944).
	Heo et al. discloses the following compound:

    PNG
    media_image1.png
    156
    288
    media_image1.png
    Greyscale

(page 40) such that b-d = 0, a = 2, adjacent R1s = bonded to each other to form a ring (benzene), L1 = C6 arylene group (phenylene), Ar1 = C6 aryl group (phenyl), L2 = single bond, e-f = 0, and X1 = S of Applicant’s Formulae 1, 3, and 9.  Heo et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  substrate (20), anode (30), hole-injecting layer (60), hole-transporting layer (70), electron-blocking layer (80), light-emitting layer (40), electron-transporting layer (90), electron-injecting layer (100), and cathode (50) (Fig. 2; [0380]); Heo et al. discloses its inventive compounds to comprise the electron control layer (which lies between the light-emitting layer and the electron-transporting layer) ([0150], [0312], and [0362]).  Notice that the bilayer comprising the electron control layer and the light-emitting layer is itself a light-emitting layer.  Heo et al. discloses that the layers are formed via solution methods such as spin coating ([0167]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (KR 10-2017-0116944) as applied above and in further view of Nakamura (US 2006/0113905 A1).
	Heo et al. discloses the organic electroluminescent (EL) device (electric element) of Claim 5 as shown above in the 35 U.S.C. 102(a)(1) rejection.  However, Heo et al. does not explicitly disclose a display device.	
	Nakamura discloses a display device which can suppress degradation of self-luminous display elements and realize high display quality and a long lifetime; the device comprises a driving circuit board and a display panel comprising organic EL devices ([0008]-[0009], [0019]).  It would have been obvious to utilize the method as disclosed by Nakamura to construct a display device comprising the organic EL device as disclosed by Heo et al.  The motivation is provided by Nakamura which is directed to a known and viable method of constructing a useful article of manufacture (i.e., display device) which can suppress degradation of self-luminous display elements and realize high display quality and a long lifetime.

Allowable Subject Matter
8.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Heo et al. (KR 10-2017-0116944, which discloses compounds of the following form:

    PNG
    media_image2.png
    303
    272
    media_image2.png
    Greyscale

([0008]) where Q = naphthalene ([0011]).  An embodiment is disclosed:

    PNG
    media_image1.png
    156
    288
    media_image1.png
    Greyscale

(page 40).  However, it is the position of the Office that neither Heo et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the specific compounds as recited by the Applicant, particularly in regards to the nature of the substituents groups of the triazine.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786